Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/26/2019 has been considered by examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penilla et al. (U.S. Patent No. 9,348,492 B1) hereinafter Penilla.

Regarding claim 1, Penilla discloses:
receiving, by a vehicle system component, initial information related to a user of a vehicle [see Column 46 lines 1-22 - discusses that the vehicle computer detects a user device (Jacks phone), and also identifies a specific user (Jack) and user settings due to the user device being previously registered, and see Figure 22 below];
sending, by the vehicle system component to a user device having a unique identifier, an invitation to connect to the vehicle system component to establish a private two-way see Column 46 lines 1-22 - discusses that the vehicle computer can send an invitation to Jack (asking if he wants to access settings of the vehicle), there is then a bot communicating with Jack asking questions if he does accept, the invitation is associated with the registered user that is detected in the first step, and see Figure 22 below];
receiving an acceptance of the invitation [see Column 46 lines 1-22 - discusses that if Jack determines that he wishes to join Dave's car, Jack can request access by entering his credentials, and then sending his credentials to be verified (vehicle computer receiving), and see Figure 22 below];
responsive to receipt of the acceptance, creating the bot and establishing the private two-way communication channel between the user device and the bot [see Column 46 lines 1-22 - discusses that after the credentials have been verified, the user profile for Jack is accessed, such as: by referring to previously saved profile data on cloud services, and the bot can asks Jack questions after acceptance, such as: "where are you sitting" and Jack can respond, and see Figure 22 below];
sending, from the bot to the user, information responsive to received user information over the private two-way communication channel that incorporates the initial information [see Figure 22 below - the bot can asks Jack questions that incorporates the user information/ registration information "adjust your previous settings?" and can have a learning behavior with regard to past trips and predict future trip settings based on the past trips (see Column 15, lines 4-24)]; and
terminating the bot and the private two-way communication channel according to a termination criterion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

Regarding claim 2, Penilla discloses the invention with respect to claim 1. Penilla further discloses wherein the termination criterion is selected from the group consisting of: a user indication of the trip conclusion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].

Regarding claim 3, Penilla discloses the invention with respect to claim 1. Penilla further discloses wherein the initial information is received prior to the trip [see Column 45-46 lines 64-67 and 1-6 - discusses that user device can be detected before the user becomes a passenger].

Regarding claim 4, Penilla discloses the invention with respect to claim 1. Penilla further discloses wherein the initial information is received from the user device [see Column 46 lines 1-22 - discusses that the vehicle system detects a user device (Jacks phone), and also identifies a specific user (Jack) due to the user device being previously registered, and see Figure 22 below].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

	Regarding claim 8, Penilla discloses the invention with respect to claim 1. Penilla further discloses wherein the vehicle system component is a vehicle communication system incorporated into the vehicle [see Column 32 lines 61-67 and Column 33 lines 1-8 – discusses the vehicle computer 1906 being able to receive information through an antenna 1928 and can invoke stored programs and see Figure 13A below – depicts a vehicle computer 1906 with a communication component 1928], the method further see Column 25 lines 43-53 - discusses that the user information can be stored on the vehicle (transferred from cloud 120) when a user decides they want to use that vehicle].

    PNG
    media_image2.png
    659
    463
    media_image2.png
    Greyscale

Figure 13A of Penilla

	Regarding claim 10, Penilla discloses the invention with respect to claim 1. Penilla further discloses wherein the vehicle system component is a vehicle system server [see Column 45 lines 38-44 and Figure 22 above – discusses that the user can access the vehicle through the cloud and see Figure 9A below – depicts a cloud 120 (with a server 350)], the method further comprising persistently storing the initial information in a server see Column 27 lines 26-55 - discusses user information can be stored in the cloud 120 using servers 350].


    PNG
    media_image3.png
    338
    421
    media_image3.png
    Greyscale

Figure 9A of Penilla

	Regarding claim 12, Penilla discloses the invention with respect to claim 1. Penilla further discloses wherein the bot is provided as a service in a cloud environment [see Figure 22 below - depicts a user communicating with a bot to confirm sitting arrangements and settings, and see Column 34 lines 57-67 and Column 35 lines 1-30 – discusses that the APP (comprising the bot used for the communication as described above) can run virtually on a cloud 120 and take input remotely using any connected device over the internet (via user device 110)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

Regarding claim 13, Penilla discloses the invention with respect to claim 1. Penilla further discloses persistently storing the initial information in the user device [see Column 30 lines 27-48 – discusses that the users device can store user information and allow for syncing with vehicles]

Regarding claim 14, Penilla discloses the invention with respect to claim 1. Penilla further discloses deleting the initial information from the vehicle system component upon the see Column 28 lines 18-25 – discusses when the user is done with the vehicle the user information will be terminated]

Regarding claim 15, Penilla discloses the invention with respect to claim 1. Penilla further discloses sending information to the user device based on information related to other users [see Column 39 lines 8-34 – discusses that the cloud can analyze behavior for passengers and learn recommendations for other passengers via analyzing setting profiles using data sets of passengers the cloud can compute probability functions to predict similarities and suggest recommendations for users/passengers].

Regarding claim 17, Penilla discloses a processor that is configured to [see Column 52 lines 63-65 and Column 53 lines 1-7 – discusses that a processor can execute the computer code stored on the memory for the various embodiments of the disclosure]]: 
receive initial information related to a user of a vehicle [see Column 46 lines 1-22 - discusses that the vehicle computer detects a user device (Jacks phone), and also identifies a specific user (Jack) and user settings due to the user device being previously registered, and see Figure 22 below]; 
send to a user device having a unique identifier, an invitation to connect to the vehicle system component to establish a private two-way communication channel for communication between the user device and a bot associated with the vehicle during a trip, wherein the invitation comprises information related to the initial information [see Column 46 lines 1-22 - discusses that the vehicle computer can send an invitation to Jack (asking if he wants to access settings of the vehicle), there is then a bot communicating with Jack asking questions if he does accept, the invitation is associated with the registered user that is detected in the first step, and see Figure 22 below]; 
see Column 46 lines 1-22 - discusses that if Jack determines that he wishes to join Dave's car, Jack can request access by entering his credentials, and then sending his credentials to be verified (vehicle computer receiving), and see Figure 22 below]; 
responsive to receipt of the acceptance, create the bot and establishing the private two-way communication channel between the user device and the bot [see Column 46 lines 1-22 - discusses that after the credentials have been verified, the user profile for Jack is accessed, such as: by referring to previously saved profile data on cloud services, and the bot can asks Jack questions after acceptance, such as: "where are you sitting" and Jack can respond, and see Figure 22 below]; 
send, from the bot to the user, information responsive to received user information over the private two-way communication channel that incorporates the initial information [see Figure 22 below - the bot can asks Jack questions that incorporates the user information/ registration information "adjust your previous settings?" and can have a learning behavior with regard to past trips and predict future trip settings based on the past trips (see Column 15, lines 4-24)]; and 
terminate the bot and the private two-way communication channel according to a termination criterion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla


Regarding claim 19, Penilla discloses the invention with respect to claim 17. Penilla further discloses wherein the vehicle system component is a vehicle communication system that is a part of the vehicle [see Column 32 lines 61-67 and Column 33 lines 1-8 – discusses the vehicle computer 1906 being able to receive information through an antenna 1928 and can invoke stored programs and see Figure 13A below – depicts a vehicle computer 1906 with a communication component 1928], the system component further comprising a vehicle database that is resident on the vehicle and persistently stores the initial information [see Column 25 lines 43-53 - discusses that the user information can be stored on the vehicle (transferred from cloud 120) when a user decides they want to use that vehicle].


    PNG
    media_image2.png
    659
    463
    media_image2.png
    Greyscale

Figure 13A of Penilla

Regarding claim 20, the computer program product comprising a computer readable storage medium having computer-readable program code embodied therewith to, when executed on a processor, causes the vehicle system component to [see Column 52 lines 63-65 and Column 53 lines 1-7 – discusses that a processor can execute the computer code stored on the memory for the various embodiments of the disclosure]: 
receive initial information related to a user of a vehicle [see Column 46 lines 1-22 - discusses that the vehicle computer detects a user device (Jacks phone), and also identifies a specific user (Jack) and user settings due to the user device being previously registered, and see Figure 22 below]; 
send to a user device having a unique identifier, an invitation to connect to the vehicle system component to establish a private two-way communication channel for communication see Column 46 lines 1-22 - discusses that the vehicle computer can send an invitation to Jack (asking if he wants to access settings of the vehicle), there is then a bot communicating with Jack asking questions if he does accept, the invitation is associated with the registered user that is detected in the first step, and see Figure 22 below]; 
receive an acceptance of the invitation [see Column 46 lines 1-22 - discusses that if Jack determines that he wishes to join Dave's car, Jack can request access by entering his credentials, and then sending his credentials to be verified (vehicle computer receiving), and see Figure 22 below];
responsive to receipt of the acceptance, create the bot and establishing the private two- way communication channel between the user device and the bot [see Column 46 lines 1-22 - discusses that after the credentials have been verified, the user profile for Jack is accessed, such as: by referring to previously saved profile data on cloud services, and the bot can asks Jack questions after acceptance, such as: "where are you sitting" and Jack can respond, and see Figure 22 below];
send, from the bot to the user, information responsive to received user information over the private two-way communication channel that incorporates the initial information [see Figure 22 below - the bot can asks Jack questions that incorporates the user information/ registration information "adjust your previous settings?" and can have a learning behavior with regard to past trips and predict future trip settings based on the past trips (see Column 15, lines 4-24)]; and 
terminate the bot and the private two-way communication channel according to a termination criterion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].


    PNG
    media_image1.png
    465
    682
    media_image1.png
    Greyscale

Figure 22 of Penilla

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 7, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Bartel et al (U.S. Publication No. 2019/0156679 A1) hereinafter Bartel.

Regarding claim 2, Penilla discloses the invention with respect to claim 1. Penilla further discloses wherein the termination criterion is selected from the group consisting of:
 a user indication of the trip conclusion [see Column 28 lines 18-25 - discusses that once a user is done with a vehicle (trip) the settings associated with the user profile can be deactivated (communication with bot is ended)].
However, Penilla fails to disclose wherein the termination criterion is selected from the group consisting of: the user arriving at a pre-defined location, and completion of executing a pre-defined sequence of trip elements.
Bartel discloses wherein the termination criterion is selected from the group consisting of: the user arriving at a pre-defined location [see Figure 4B below – discusses that the user can input destination information prior to pick up 410, and after dropping off the passenger 450, the system resets 436], and completion of executing a pre-defined sequence of trip elements [see Paragraph 0075-0077 and see Figure 4B below - discusses the user defining where the pick-up location and drop off location are (pre-defined sequence of trip elements of where to pick up and where to drop off 410 and 428) and after dropping off the system resets 436].


    PNG
    media_image4.png
    672
    504
    media_image4.png
    Greyscale

Figure 4B of Bartel

Bartel teaches that resetting the control interface allows the vehicle to service a new request for pick up and drop off [see Paragraph 0080].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the termination criteria as taught by Penilla to include the criteria of the user arriving at a pre-defined, and completion of executing a pre-defined sequence of trip elements as taught by Bartel in order to reset the system to accommodate different users with impairments [Bartel, see Paragraph 0080].

	Regarding claim 5, Penilla discloses the invention with respect to claim 1.
However, Penilla fails to disclose wherein the user device is a user aid that assists the user with an impairment.
Bartel discloses wherein the user device is a user aid that assists the user with an impairment [see Paragraph 0069 – discusses that the configuration interface on the user device can have a visual control mode for hearing impaired users and speech recognition for visual impaired users].
Bartel suggests that an impaired passenger can be accommodated during the beginning and end of a trip, when a transport facilitation system is notified of the type of impairment [see Paragraph 0012].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as taught by Penilla to include a user aid that assists a user with an impairment as taught by Bartel in order to accommodate impaired passengers [Bartel, see Paragraph 0012].

Regarding claim 7, Penilla discloses the invention with respect to claim 1. Penilla further discloses a user device [see Figure 8 below – user device 110].

    PNG
    media_image5.png
    135
    398
    media_image5.png
    Greyscale

Figure 8 of Penilla

However, Penilla fails to disclose wherein the user device comprises a microphone.
Bartel discloses wherein the user device comprises a microphone [see Paragraph 0090 – discusses that the mobile computing device 300 can comprise a microphone and see Figure 3 below – depicts a microphone 370 on the user device].


    PNG
    media_image6.png
    420
    315
    media_image6.png
    Greyscale

Figure 3 of Bartel
Bartel teaches that the microphone allows the user to generate commands to control the components of the vehicle [see Paragraph 0090].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as taught by Penilla to include a microphone as taught by Bartel in order to allow the user to generate commands to control the components of the vehicle [Bartel, see Paragraph 0090].

	Regarding claim 9, Penilla discloses the invention with respect to claim 1 and claim 8. Penilla further discloses: 
see Column 25 lines 43-62 - discusses that the user profile can be stored onto a vehicle when a user decides to use the vehicle, and that the user profile is stored to database 115], and the user device [see Figure 8 below – depicts user device 110].

    PNG
    media_image5.png
    135
    398
    media_image5.png
    Greyscale

Figure 8 of Penilla

	However, Penilla fails to disclose acquiring route information and persistently storing it in a route portion of the vehicle database; acquiring vehicle information and persistently storing it in a vehicle portion of the vehicle database; and sending information to the user device based on data from the user portion, the route portion, and the vehicle portion.
	Bartel discloses acquiring route information [see Paragraph 0035 – discusses that the transport facilitation system 100 can acquire route information using map data 179 and traffic data 177 and provide the route information to the vehicle 109 (uses information to determine pick-up route to passenger)]; and acquiring vehicle information [see Paragraph 0031 – discusses that the transport facilitation system 100 can acquire vehicle information 134 (perform a lookup to select a vehicle that has accommodations depending on the requesting user with impairments) and send a configuration to the vehicle to set up the accommodations (see Paragraph 0036)].
Penilla teaches that databases can be local storage on vehicles [see Column 25 lines 59-62].
Penilla with the acquired vehicle information and route information as taught by Bartel in order to store information locally on the vehicle [Penilla, see Column 25 lines 59-53].
Bartel further discloses sending information to the user device based on data from the user portion, the route portion, and the vehicle portion [user portion - see Paragraph 0036 - discusses that configuration settings regarding the impairment can be sent to the user device to help assist/guide the person and see Paragraph 0084 – discusses examples of configuration settings for users being implemented, route portion - see Paragraph 0030 – discusses that selection engine 135 can send a request to the user device to meet at the pick-up location, see Paragraph 0084 – discusses that the route information of the vehicle can be sent to the user device and see Paragraph 0091 – user device can display ride updates, and vehicle information - see Paragraph 0034 – discusses that the selection engine 195 can transmit identifying information about the selected vehicle to the user device].
Bartel suggests that sending information to the user device based on the user portion, the user can be assisted depending on their impairment [see Paragraph 0084], sending information to the user device based on the vehicle portion allows the user to identify the vehicle [see Paragraph 0034], and sending information to the user device based on the route portion allows the user to track the vehicle [see Paragraph 0034].
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle database as taught by Penilla to send information based on data from the user portion, the vehicle portion, and the route portion to the user device as taught by Bartel in order to be assist the user depending on their impairment [Bartel, see Paragraph 0084], notify the user so they can identify the vehicle Bartel, see Paragraph 0034], and allow the user to track the vehicle [Bartel, see Paragraph 0034].

	Regarding claim 11, Penilla discloses the invention with respect to claim 1 and claim 10. Penilla further discloses: 
wherein the vehicle system component is a vehicle system server [see Figure 9A below – depicts a server 350], 

    PNG
    media_image3.png
    338
    421
    media_image3.png
    Greyscale

Figure 9A of Penilla

the method further comprising persistently storing the initial information in a server database [see Column 27 lines 26-55 - discusses user information can be stored in cloud 120 in a user portion 160 and is managed by the server 350], and the user device [see Figure 8 below – depicts user device 110].


    PNG
    media_image5.png
    135
    398
    media_image5.png
    Greyscale

Figure 8 of Penilla

	 However, Penilla fails to disclose acquiring route information and persistently storing it in a route portion of the server database; acquiring vehicle information and persistently storing it in a vehicle portion of the server database; and sending information to the user device based on data from the user portion, the route portion, and the vehicle portion.
Bartel discloses acquiring route information and persistently storing it in a route portion of the server database [see Paragraph 0026 – discusses that a hot spot manager  165 can acquire pick-up data 107 to determine the most optimal pick up locations and store the pick-up locations to the hot spots 139 portion of the database 130 of the transport facilitation system 100 and see Paragraph 0093 – discusses that the transport facilitation system 100 may be implemented as a server or servers 700)]; and acquiring vehicle information and persistently storing it in a vehicle portion of the server database [see Paragraph 0095 – discusses that a processor 710 of the server 700 can acquire vehicle information 744 from the stored vehicle profiles 744 of the storage device 740 and see Paragraph 0028 – discusses that the transport facilitation system 100 can store vehicle profile data 134 in database 130 and see Paragraph 0093 – discusses that the transport facilitation system 100 may be implemented as a server or servers 700].
Bartel suggests that by having a database with vehicle profiles, rider profiles, and route profiles the most optimal vehicle to service a person with an impairment can be determined [see Paragraph 0031].
Penilla to include the vehicle information and route information as taught by Bartel in order to accommodate impaired passengers by determining the most optimal vehicle to service that passenger [Bartel, see Paragraph 0031].
Bartel further discloses sending information to the user device based on data from the user portion, the route portion, and the vehicle portion [user portion - see Paragraph 0036 - discusses that configuration settings regarding an impairment can be sent to the user device to help assist/guide the person and see Paragraph 0084 – discusses examples of configuration settings for users being implemented, route portion - see Paragraph 0030 – discusses that selection engine 135 can send a request to the user device to meet at the pick-up location, see Paragraph 0084 – discusses that the route information of the vehicle can be sent to the user device and see Paragraph 0091 – user device can display ride updates, and vehicle information - see Paragraph 0034 – discusses that the selection engine 195 can transmit identifying information about the selected vehicle to the user device].
Bartel suggests that sending information to the user device based on the user portion, the user can be assisted depending on their impairment [see Paragraph 0084], sending information to the user device based on the vehicle portion allows the user to identify the vehicle [see Paragraph 0034], and sending information to the user device based on the route portion allows the user to track the vehicle [see Paragraph 0034].
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the server as taught by Penilla to send information based on data from the user portion, the vehicle portion, and the route portion to the user device as taught by Bartel in order to be assist the user depending on their impairment Bartel, see Paragraph 0084], notify the user so they can identify the vehicle [Bartel, see Paragraph 0034], and allow the user to track the vehicle [Bartel, see Paragraph 0034].

Regarding claim 16, Penilla discloses the invention with respect to claim 1. 
However, Penilla fails to disclose receiving an assistance request from the user; sending the assistance request to other users requesting assistance for the user; and sending a response to the sent assistance request to the user.
Bartel discloses receiving an assistance request from the user [see Paragraph 0030 – discusses the selection engine 135 receives a pick-up request 197 and based on rider profile data 135 (impairment) that assistance by a human is most desired]; sending the assistance request to other users requesting assistance for the user [see Paragraph 0034 – discusses that the selection engine 135 then transmits an invitation 182 to a driver for a vehicle 191 to service the pick-up request 197, the driver can accept or deny the invitation 182]; and sending a response to the sent assistance request to the user [see Paragraph 0034 – discusses that if the driver accepts, then a confirmation 199 is sent to the requesting users device 195].
Bartel suggests that by pre-profiling human drivers the requirements impaired users can be accommodated [see Paragraph 0034].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Penilla with the assistance request aspect as taught by Bartel in order to accommodate impaired users [Bartel, see Paragraph 0034].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Kilim et al (U.S. Publication No. 2009/0224932 A1) hereinafter Kilim.

Penilla discloses the invention with respect to claim 17.
However, Penilla fails to disclose wherein the user device is a hearing aid that assists the user with a hearing loss, the hearing aid comprising a telecoil that is used to communicate with the user.
Kilim discloses wherein the user device is a hearing aid that assists the user with a hearing loss, the hearing aid comprising a telecoil that is used to communicate with the user [see Paragraph 0067 – discusses that a personnel device 130 may be a hearing aid equipped with a telecoil, see Figure 1 below – depicts that the personnel device 130 can send signals 142 and receive signals 160 from an announcement device 110 and see Paragraph 0076 – the announcement device 110 can store recorded announcement signals 160, and see Figure 9 below – depicts that the announcement device 110 can be installed on a vehicle, and see Paragraph 0065 – discusses that the impaired person can notify the vehicle that they are seeking bus service].


    PNG
    media_image5.png
    135
    398
    media_image5.png
    Greyscale

Figure 1 of Kilim

    PNG
    media_image7.png
    415
    779
    media_image7.png
    Greyscale

Figure 9 of Kilim

Kilim suggests that having the telecoil will benefit the deaf or hearing impaired person [see Paragraph 0067].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as taught by Penilla to be a hearing aid with a telecoil as taught by Kilim in order to benefit the deaf or hearing impaired person [Kilim, see Paragraph 0067].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Bartel further in view of Kilim.

Regarding claim 6, Penilla and Bartel disclose the invention with respect to claim 1 and claim 5.  
However, the combination of Penilla and Bartel fails to disclose wherein the user aid is a hearing aid comprising a telecoil used to communicate with the user.
Kilim discloses wherein the user aid is a hearing aid comprising a telecoil used to communicate with the user [see Paragraph 0067 – discusses that the personnel device 130 may be a hearing aid equipped with a telecoil, see Figure 1 below– depicts that the personnel device 130 can send signals 142 and receive signals 160 from an announcement device 110, and see Figure 9 below – depicts that the announcement device can be installed on a vehicle, and see Paragraph 0065 – discusses that the impaired person can notify the vehicle that they are seeking bus service].


    PNG
    media_image5.png
    135
    398
    media_image5.png
    Greyscale

Figure 1 of Kilim

    PNG
    media_image7.png
    415
    779
    media_image7.png
    Greyscale

Figure 9 of Kilim

Kilim suggests that having the telecoil will benefit the deaf or hearing impaired person [see Paragraph 0067].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as taught by Bartel and Penilla to be a hearing aid with a telecoil as taught by Kilim in order to benefit the deaf or hearing impaired person [Kilim, see Paragraph 0067].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665